Case: 12-41374      Document: 00512477583         Page: 1    Date Filed: 12/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 12-41374                         December 19, 2013
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEONARD ROSS DURFEY, II,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-870-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Leonard Ross Durfey, II, appeals his sentence
following a jury trial conviction for possession with intent to distribute more
than 1,000 kilograms of marijuana. Durfey challenges the district court’s
finding that he was not entitled to a sentence reduction pursuant to U.S.S.G.
§ 5C1.2 because he did not truthfully provide the government with all relevant
information concerning his offense.          We review the district court’s factual


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-41374      Document: 00512477583    Page: 2   Date Filed: 12/19/2013


                                  No. 12-41374

findings concerning a defendant’s eligibility for a reduction under the § 5C1.2
safety valve for clear error. See United States v. McCrimmon, 443 F.3d 454,
457-58 (5th Cir. 2006).
      A defendant is eligible for a two-level reduction in the offense level if he
meets the five criteria listed in the § 5C1.2 safety valve provision. U.S.S.G.
§ 2D1.1(b)(16). The fifth criterion, the only one at issue here, requires that
“the defendant has truthfully provided to the government all information and
evidence the defendant has concerning the offense.” § 5C1.2(a)(5); see also 18
U.S.C. § 3553(f)(5).      The defendant has the burden of showing that he
truthfully provided the government with all relevant information. United
States v. Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996).
      In this case, the district court made an “independent determination” that
Durfey had not provided all relevant truthful information that qualified him
for a sentence reduction under § 5C1.2. See McCrimmon, 443 F.3d at 457-58.
That determination is not clearly erroneous in light of the fact that Durfey
failed to provide information regarding the supplier of the marijuana he was
transporting. See id.
      AFFIRMED.




                                        2